EXHIBIT 12 CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES Exhibit 12 - Ratio of Earning to Fixed Charges (In thousands) Years ended December 31 2008 2007 2006 2005 2004 Interest expense and amortization of debt expense andpremium $ 46,945 $ 58,892 $ 54,028 $ 44,098 $ 41,407 Capitalized interest 729 764 617 461 398 Interest in rent expense 7,337 5,681 4,155 4,059 3,894 Total fixed charges $ 55,011 $ 65,337 $ 58,800 $ 48,618 $ 45,699 Income before taxes and minority interest $ 308,260 $ 264,931 $ 213,094 $ 174,883 $ 127,443 Plus: Fixed Charges 55,011 65,337 58,800 48,618 45,699 Amortization of capitalized interest 438 398 377 358 332 Distributed income from equity investment 11,019 7,074 6,668 5,528 3,541 Less: Capitalized interest (729 ) (764 ) (617 ) (461 ) (398 ) Income in earnings from affiliates (11,334 ) (8,236 ) (7,135 ) (4,790 ) (15,115 ) Minority interest in pre-tax income of subsidiaries that have not incurred fixed charges (8 ) (6 ) 4 91 (4 ) Earnings as adjusted $ 362,657 $ 328,734 $ 271,191 $ 224,227 $ 161,498 Ratio of earnings to fixed charges 6.6 5.0 4.6 4.6 3.5
